Citation Nr: 0534979	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to COPD (claimed as 
asthma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
COPD, claimed as asthma.  

The case was previously before the Board in December 2004, at 
which time it was Remanded to obtain additional records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 

The Board has advanced the veteran's appeal on the docket.  


For the reason expressed below, the reopened claim of 
entitlement to service connection for COPD, claimed as asthma 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In an unappealed rating decision dated in May 1997, the 
RO found no new and material evidence to warrant reopening 
the claim of entitlement to service connection for bronchial 
asthma, and that rating also denied the veteran's claims of 
entitlement to service connection for catarrhal fever, 
infection of the lungs and associated conditions.

3.  That evidence associated with the claims file subsequent 
to the May 1997 decision is neither cumulative nor redundant, 
bears directly, and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for bronchial asthma and, 
additionally, denied the veteran's claims of entitlement to 
service connection for catarrhal fever, infection of the 
lungs and associated conditions is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence to reopen the claim for service 
connection for COPD, claimed as asthma, has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The Board is satisfied that no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist in the context of whether new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103, 5103A, 
5107; 38 C.F.R. § 3.159.  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

New and Material Evidence

In an unappealed rating determination from May 1997, the RO 
found no new and material evidence to reopen the veteran's 
claim of entitlement to service connection for bronchial 
asthma and, additionally, denied the veteran's claims of 
entitlement to service connection for catarrhal fever, 
infection of the lungs and associated conditions.  Inasmuch 
as the veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105.  The veteran's 
original claim for service connection for bronchial asthma 
had been previously denied in an unappealed rating decision 
in December 1949.  The respective adjudications of the claims 
on the merits decided that the evidence failed to demonstrate 
a chronic lung disorder in service or that the then 
manifested respiratory symptoms were related to his current 
respiratory disorder.  

A final decision will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1997 decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2001, the regulations in effect 
prior to August 29, 2001, are for application.

Evidence of record at the time of the May 1997 decision 
included the veteran's service medical records showing the 
veteran received treatment on July 30, 1944 for catarrhal 
fever, acute, noting the condition did not exist prior to 
service.  The diagnosis was changed to pneumonia, primary, 
atypical, etiology unknown on July 31, 1944.  On August 9, 
1944, his condition was reported as resolved, and he was 
symptom free and his chest was clear.  His separation 
examination included a chest X-ray, which was reported as 
negative for abnormality.  An October 1949 VA examination 
made the diagnosis of bronchial asthma.  The records then 
associated with the claims file also included treatment 
records from the VA Medical Center in West Palm Beach from 
1996-1997 showing the veteran was diagnosed with COPD and 
bronchial asthma.  

Evidence added to the record since the final May 1997 RO 
rating decision includes voluminous VA medical records 
reflecting treatment of the veteran for a variety of 
conditions, the veteran's testimony recorded at a hearing 
before the undersigned in November 2004, a copy of an April 
2000 BVA decision pertaining to a different veteran, and a 
medical article titled Pneumonia from U.C. Davis Medical 
School obtained from the Internet.

The medical records for this 79 year old veteran reflect 
multiple medical problems including hypertension, gout, 
diabetes mellitus, osteoarthritis, obesity, diverticulosis, 
motility disorder, gastric ulcer inter alia.  The records 
also include, for example, the results of an April 1998 
pulmonary function test, which provided an interpretation of 
severe obstructive ventilatory reduction; elevated 
carboxyhemoglobin attributed to current tobacco use.  A VA 
physician documented an impression of probable COPD secondary 
to prior tobacco and history of asthma in October 2000.  
Although the RO noted, in the July 2001 rating action, that 
the veteran's medical records received to that point disputed 
a current diagnosis of asthma but confirmed a diagnosis of 
COPD, treatment records received thereafter suggest a 
diagnosis of COPD along with asthma.  See Outpatient 
Treatment Records from August 19, 2004.  Nevertheless, the 
veteran's treatment records associated with the claims file 
since the May 1997 decision do not associate any current lung 
pathology to service.  Accordingly, although such evidence is 
new it is not material and does not provide a basis to reopen 
the claim.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's testimony at his hearing and other 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

With respect to the April 2000 BVA decision pertaining to a 
different veteran, it should be noted that Board decisions 
are nonprecedential in nature.  Although the Board strives 
for consistency in issuing its decisions, previously issued 
Board decisions will be considered binding only with regard 
to the specific case decided.  Prior decisions in other 
appeals may be considered in a case to the extent that they 
reasonably relate to the case, but each case presented to the 
Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive 
law.  The Board also notes that the April 2000 BVA decision 
in question was based on a favorable medical nexus opinion, 
something that is lacking in this case.  A finding based on 
another veteran's circumstances is simply not relevant to 
this case.  See 38 C.F.R. § 20.1303 (2005).

The medical article from the Internet submitted on behalf of 
the appellant, in part, addresses atypical pneumonia, a 
condition diagnosed in service.  The article discusses 
chronic obstructive lung diseases as a risk factor for 
contracting pneumonia; however, that comment does not aid the 
veteran's claim because his COPD was not diagnosed until many 
years after service and did not precede his diagnosis of 
atypical pneumonia.  More significantly, however, the article 
discusses atypical pneumonia being caused by one of two types 
of nonbacterial organisms, producing either Mycoplasma 
pneumonia or Chlamydia pneumonia.  The article also notes 
that Mycoplasma and Chlamydia pneumonia have been linked with 
exacerbating existing asthma in children and adults and 
possibly triggering the onset of chronic asthma, although 
studies are mixed and more research is needed.  

The Court has held that a medical article or treatise can 
provide support to a claim if reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

Although, in the present case, the treatise evidence is not 
accompanied by the opinion of any medical expert, the Board 
believes that this article from the Internet is so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it suggests the 
possibility of a relationship between a respiratory condition 
diagnosed in service (atypical pneumonia) and a condition 
diagnosed  after service (asthma).  In other words, the 
article constitutes new and material evidence, and the 
veteran's claim has therefore been reopened.

The Board also notes that the article suggests the 
relationship between atypical pneumonia and asthma somewhat 
tentatively.  Nevertheless, it bears emphasis, however, that 
the Court has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.


ORDER

The veteran's claim of entitlement to service connection for 
COPD, claimed as asthma, is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain a medical opinion where such would 
materially assist in the development of his appeal.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA pulmonary examination by a VA 
physician.  The claims file should be 
made available to the examiner.  The 
physician is requested to review the 
claims folder, including the service 
medical records and a copy of this 
remand.  The examiner's attention is 
specifically invited to an article 
entitled Pneumonia dated in June 2000 
located at the front of Volume I of the 
claims file as well as an October 16, 
2000 outpatient treatment record 
documenting an impression of COPD 
secondary to tobacco as well as 
outpatient treatment records from August 
2004, which provided an assessment of 
COPD along with asthma.  

Any necessary tests and studies should be 
performed.  Thereafter, the examiner is 
requested to determine whether the 
veteran has COPD as well as asthma.  
He/she should then opine whether it is as 
likely as not that any such diagnosed 
disorder began during the veteran's 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The report should 
contain the full rationale for all 
opinions expressed.  All reports should 
be typed.  

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

